The only question involved in this case is: Should the court have given the general affirmative charge as requested by defendant? The corpus delicti in this case is the possession of a still for the unlawful purpose condemned by the statute. There was abundant evidence of this fact. McBroom v. State (Ala.App.) 94 So. 790.1 Coupling this with other evidence tending to connect the defendant with the possession, together with his voluntary confession, warranted the jury in returning a verdict of guilt.
We find no error in the record, and the judgment is affirmed.
Affirmed.
1 Ante, p. 61. *Page 556